DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 17/730,563 filed on 4/27/2022 with effective filing date 4/13/2020. Claims 21-39 are pending.
Claim Objections
3.	Claim 39 is objected to because of the following informalities:  missing rest of a limitations of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim(s) 21-28, 30 & 32-39 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. US 2014/0286412 A1 in view of Zhao et al. US 2020/0275121 A1. 
Per claims 21, 32 & 39,  Joshi et al. discloses a decoder, the decoder comprising circuitry configured to: receive, in a bitstream (para: 66, e.g. video decoder 30 may receive a bitstream generated by video encoder 20; video decoder 30 may parse the bitstream to decode syntax elements from the bitstream), a coded picture, the picture comprising a first region, a second region, and a third region (para: 66 & 196, e.g. video decoder 30 may use motion vectors of PUs to determine predictive blocks for the PUs of a current CU. In addition, video decoder 30 may inverse quantize transform coefficient blocks associated with TUs of the current CU; motion estimation unit 122 may perform uni-prediction or bi-prediction for the PU; to perform uni-prediction for the PU, motion estimation unit 122 may search the reference pictures of RefPicList0 or a second reference picture list ("RefPicList1") for a reference region for the PU).
Joshi et al. fails to explicitly disclose detect, in the bitstream, that the first region is encoded using block differential pulse code modulation; detect, in the bitstream, that the second region is encoded using transform skip mode but not block differential pulse code modulation; and detect, in the bitstream, that the third region is encoded using lossy encoding, wherein the lossy encoding includes at least one of inter-prediction or intra-prediction, discrete cosine transform of residual pixel values, and quantization of transform coefficients.
Zhao et al. however in the same field of endeavor teaches disclose detect, in the bitstream, that the first region is encoded using block differential pulse code modulation (para: 17, 138 & fig. 8A, e.g. , in order to increase throughput, smaller blocks (e.g., having sizes of 4.times.4, 4.times.8, and 8.times.4) may be divided into two independently decodable areas, using a diagonal which effectively divides the block into two halves (e.g., stair-case shaped partition)); detect, in the bitstream, that the second region is encoded using transform skip mode but not block differential pulse code modulation (para: 17 & 114, e.g. when the TS mode is applied, the prediction process is the same as the prediction process in the regular transform mode. In some examples, intra or inter prediction may be applied; for transform skipping TUs, a scaling process may be used so that transform skipping coefficients can have similar magnitudes as other transform coefficients); and detect, in the bitstream, that the third region is encoded using lossy encoding, wherein the lossy encoding includes at least one of inter-prediction or intra-prediction, discrete cosine transform of residual pixel values, and quantization of transform coefficients (para: 113-114, e.g. a transform skip (TS) mode can be applied for coding both intra and inter prediction residuals. For a luma or chroma coding block with less than or equal to 16 samples, a flag may be signaled to indicate whether the TS mode is applied for current block).
Therefore, in view of disclosures by Zhao et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Joshi et al. and Zhao et al. in order to boost the coding speed, and reduces required memory size 
and cost of maintaining the context models. 
Per claims 22 & 33, Zhao et al. further teaches the decoder of claim 1, wherein the first region is an independently coded sub-picture (para: 17, 138 & fig. 8A, e.g. , in order to increase throughput, smaller blocks (e.g., having sizes of 4.times.4, 4.times.8, and 8.times.4) may be divided into two independently decodable areas, using a diagonal which effectively divides the block into two halves (e.g., stair-case shaped partition)).
Per claims 23 & 34, Zhao et al. further teaches the decoder of claim 1, wherein the second region is an independently coded sub-picture (para: 17, 138 & fig. 8A, e.g. , in order to increase throughput, smaller blocks (e.g., having sizes of 4.times.4, 4.times.8, and 8.times.4) may be divided into two independently decodable areas, using a diagonal which effectively divides the block into two halves (e.g., stair-case shaped partition)).
Per claim 24, Zhao et al. further teaches the decoder of claim 1, wherein the first region is a first independently coded sub-picture and the second region is a second independently coded sub-picture (para: 17, 138 & fig. 8A, e.g. , in order to increase throughput, smaller blocks (e.g., having sizes of 4.times.4, 4.times.8, and 8.times.4) may be divided into two independently decodable areas, using a diagonal which effectively divides the block into two halves (e.g., stair-case shaped partition)).
Per claims 25 & 36, Zhao et al. further teaches the decoder of claim 1, wherein: the bitstream further includes a sub-picture header corresponding to the second region  (para: 154, e.g. he block of transform coefficient levels can be first split into sub-blocks, for example, with a size of 4.times.4 positions); and the decoder is further configured to detect the indication that the second using transform skip residual_coding is encoded using transform skip residual_coding in the sub-picture header (para: 132 & 141, e.g. Block differential pulse-code modulation (BDPCM) is an intra-coding tool that uses a differential pulse-code modulation (DPCM) approach at the block level)
Per claims 26 & 37, Joshi et al. further discloses the decoder of claim 1, wherein the decoder is further configured to: decode the first region using a first processor thread; and decode the second region using a second processor thread (para: 198 & fig. 6).
Per claims 27 & 38, Zhao et al. further teaches the decoder of claim 1, further configured to decode a current frame, wherein decoding the current frame further comprises decoding the first region using a decoding protocol corresponding to block differential pulse code modulation (para: 17, 138 & fig. 8A, e.g. , in order to increase throughput, smaller blocks (e.g., having sizes of 4.times.4, 4.times.8, and 8.times.4) may be divided into two independently decodable areas, using a diagonal which effectively divides the block into two halves (e.g., stair-case shaped partition))
Per claim 28, Joshi et al. further discloses the decoder of claim 1, further configured to decode a current frame, wherein decoding the current frame further comprises decoding the third region using a decoding protocol corresponding to the lossy encoding protocol (para: 66 & 196, e.g. video decoder 30 may use motion vectors of PUs to determine predictive blocks for the PUs of a current CU. In addition, video decoder 30 may inverse quantize transform coefficient blocks associated with TUs of the current CU; motion estimation unit 122 may perform uni-prediction or bi-prediction for the PU; to perform uni-prediction for the PU, motion estimation unit 122 may search the reference pictures of RefPicList0 or a second reference picture list ("RefPicList1") for a reference region for the PU).
Per claim 30, Joshi et al. further discloses the decoder of claim 1, where the location of the first sub-picture in the picture is signaled in the bitstream and the location of the second sub-picture in the picture is signaled in the bitstream (para: 216, e.g. as part of decoding the bitstream, entropy decoding unit 150 may extract and entropy decode syntax elements from the coded slice NAL units.; each of the coded slices may include a slice header and slice data. The slice header may contain syntax elements pertaining to a slice)
Per claim 35, Zhao et al. further teaches the method of claim 29, wherein the third region is an independently coded sub-picture (para: 17, 138 & fig. 8A, e.g. , in order to increase throughput, smaller blocks (e.g., having sizes of 4.times.4, 4.times.8, and 8.times.4) may be divided into two independently decodable areas, using a diagonal which effectively divides the block into two halves (e.g., stair-case shaped partition)).
Allowable Subject Matter
7.	Claims 29 & 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	He et al. US 2013/0343448, e.g. Methods and devices for modified coding of blocks of residuals in the case of transform skipping. To better align the data with assumptions upon which the entropy coding scheme is based, the block of residual data is permuted at the encoder prior to entropy coding.
	Goa et al. US 2013/0114716 e.g., a video codec comprising a processor configured to compute a reconstructed pixel based on a residual pixel and a first prediction pixel and compute a second prediction pixel in a directional intra prediction mode based on the reconstructed pixel, wherein the first and second prediction pixels are located in a same block of a video frame. 
	
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325.  The examiner can normally be reached on Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Irfan Habib/Examiner, Art Unit 2485